           Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE




John Briand

      v.                                             Civil No. 19-cv-877-LM
                                                     Opinion No. 2021 DNH 024 P
Town of Conway et al.


                                     ORDER

      Proceeding pro se, John Briand brings this 42 U.S.C. § 1983 action against

the Town of Conway (the “Town”), David S. Pandora, and Thomas Holmes.1 Briand

filed an amended complaint on May 19, 2020, alleging that Pandora required

Briand to remove a car lift and a membrane tent from land he owns within the

boundaries of the Town’s Floodplain Conservation Overlay District. Briand

concedes that the Town’s applicable zoning ordinances and other regulations

prohibit the placement of such structures on his land. However, he alleges that

other landowners in the Floodplain Conservation Overlay District have placed

similar structures on their properties, and that defendants have not required the

removal of those other structures. Briand asserts that, by selectively requiring his

compliance with the Town’s regulations and by threatening to impose fines “without

due process” in the event of his noncompliance, defendants violated his “right to life,




      1 Pandora is a building inspector for the Town of Conway and Holmes is its
Town Manager. Briand brings his claims against Pandora and Holmes in both their
individual and their official capacities.
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 2 of 14




liberty and the pursuit of happiness” as guaranteed under the Fifth, Eighth, and

Fourteenth Amendments of the United States Constitution. Briand does not

otherwise specify the nature of his claims in this action.

      Defendants move to dismiss Briand’s claims. Briand objects. For the reasons

discussed below, the court construes Briand’s amended complaint as intended to

state an equal protection claim and a procedural due process claim, and grants

defendants’ motion to dismiss (doc. no. 17) as to both claims.



                                LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(b)(6), the court must accept the

factual allegations in the complaint as true, construe reasonable inferences in the

plaintiff's favor, and determine whether the factual allegations in the complaint set

forth a plausible claim upon which relief may be granted. See Breiding v.

Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                            FACTUAL ALLEGATIONS

      Except where otherwise noted, the following facts are drawn from Briand’s

amended complaint (doc. no. 16). In addition, the court takes judicial notice of

certain adjudicative facts contained in the Municipal Code of the Town of Conway,

pursuant to Federal Rule of Evidence 201.
                                           2
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 3 of 14




      Briand owns land in the Town. Briand’s land falls within an area Briand

refers to as the “Transvale Acres” community, which in turn falls within an area the

Town has designated as its Floodplain Conservation Overlay District. It appears

that the Transvale Acres community was originally developed as a seasonal

campground, but that some parcels of land within the community may have been

approved (or grandfathered in) for different uses.

      The Town’s zoning ordinances prohibit landowners from placing “structures”

anywhere in the Floodplain Conservation Overlay District, where “structure” is

defined in relevant part as “[a]nything constructed or erected” on the ground or as

“an attachment to something having a fixed location on the ground.” Conway Mun.

C. §§ 190-26(B), 190-31. The Town’s public health regulations also prohibit

landowners from placing such “structures” on land designated solely for camping.

See Conway Mun. C. § 99-3(F)(5). The Town’s public health regulations

additionally provide that “residential use” of areas designated for camping is

“strictly prohibited,” and that land designated for camping “shall not be occupied . . .

for more than 180 calendar days per year.” Id. §§ 99-3(F)(7), 3(F)(8). Finally, the

Town’s public health regulations provide that only one “camping unit” shall be

allowed on any lot designated for camping, and that any such camping unit must be

“readily transportable in the case of a flood or other emergency.” Id. § 99-3(F)(1). A

“camping unit” is defined for purposes of the Town’s public health regulations as a

tent or other structure “developed, marketed and used by the camping trade for use




                                           3
         Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 4 of 14




as temporary living quarters or shelter during periods of recreation, vacation,

leisure time, or travel.” Id. § 99-8.

      Briand purchased his land in Transvale Acres pursuant to a warranty deed

which provided that only one “dwelling,” and no residential building costing in

excess of $4,000, could be erected on the land. Briand subsequently placed a

“membrane tent” costing less than $4,000 on the land. It further appears that

Briand also placed a car lift there.

      On June 13, 2019, Briand received a letter from Town building inspector

Pandora directing him to remove the car lift. On June 27, 2019, Briand received a

Notice of Violation of the Town’s zoning ordinances, together with a second letter

from Pandora. The second letter directed Briand to remove both the car lift and the

membrane tent from his property, advising him that he would be subject to fines in

the amount of $225 per day of noncompliance. On July 17, 2019, Briand received a

second Notice of Violation of the Town’s zoning ordinances, again directing Briand

to remove the car lift and membrane tent from his land in the Floodplain

Conservation Overlay District. The second Notice of Violation advised Briand that

in the event of his noncompliance, he would face fines of $275 per day “for the first

offense” and $550 per day “for each subsequent offense.”

      On July 23, 2019, Briand met with Pandora at Pandora’s personal residence

to discuss the Town’s zoning ordinances. Pandora discouraged Briand from

appealing to the Town’s Zoning Board of Adjustment, stating that such appeal

would be futile because the Board would follow Pandora’s recommendation in



                                          4
          Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 5 of 14




matters involving the Floodplain Conservation Overlay District. The following day,

Briand removed the car lift and the membrane tent from his land, successfully

avoiding the imposition of fines.

      Other landowners have erected membrane tents or constructed additions to

existing structures on land located in Transvale Acres. The Town has not required

the removal of these other landowners’ membrane tents or additions.

      Based on these allegations, Briand asserts that the defendants2 are liable

under Section 1983 for the violation of his Fifth, Eighth, and Fourteenth

Amendment rights.



                                    DISCUSSION

      Defendants argue that Briand’s amended complaint should be dismissed in

its entirety for failure to comply with the pleading requirements of Federal Rule of

Civil Procedure 8(a). Defendants alternatively argue that, to the extent Briand may

intend to state a Fourteenth Amendment equal protection or procedural due process

claim, he has failed to allege the required elements of those claims. As to Briand’s

claims against Pandora and Holmes in their official capacities, defendants

additionally argue that the claims are subject to dismissal because the Town of

Conway is the real defendant in interest. Finally, as to Briand’s claims against



      2 Briand’s only allegations specifically regarding Holmes are that he
“allowed” Pandora to enforce the Town’s ordinances and regulations against Briand
and that he is liable for Pandora’s actions as Pandora’s supervisor. Briand’s only
allegations regarding the Town are that it promulgated the ordinances and
regulations at issue and “financed” Pandora’s complained-of conduct.
                                          5
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 6 of 14




Holmes, defendants further argue that the claims must be dismissed because

Holmes’s only alleged involvement in the complained-of conduct is as Pandora’s

supervisor, and there is no supervisory liability under Section 1983. Briand objects

in general terms to all of defendants’ arguments. The court addresses each

argument below.



I.    Federal Rule of Civil Procedure 8(a)

      Pursuant to Federal Rule of Civil Procedure 8(a), a pleading that states a

claim for relief must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of the Rule

8(a) pleading standard “is to give a defendant fair notice of the claim and its basis

as well as to provide an opportunity for a cogent answer and defense.” Belanger v.

BNY Mellon Asset Mgmt., LLC, 307 F.R.D. 55, 57 (D. Mass. 2015); see also Calvi v.

Knox County, 470 F.3d 422, 430 (1st Cir. 2006). To satisfy the requirements of Rule

8(a), a claim for relief need only “be stated with brevity, conciseness, and clarity.”

Charles Alan Wright and Arthur R. Miller, 5 Federal Practice and Procedure,

§ 1215 (3d ed. Apr. 2017 update). District courts have broad discretion to dismiss a

complaint that fails to comply with Rule 8(a)’s requirements. See Kuehl v. F.D.I.C.,

8 F.3d 905, 908 (1st Cir. 1993).

      Here, the amended complaint states that Briand’s right to relief in this action

arises under 42 U.S.C. § 1983, and that his rights at issue are guaranteed under the

Fifth, Eighth, and Fourteenth Amendments of the United States Constitution. See



                                            6
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 7 of 14




id. at 3, 6, 7. The amended complaint additionally alleges that Briand suffered

deprivation of “his right to life, liberty and the pursuit of happiness.” Doc. no. 16 at

6.

      Although the courts afford pro se litigants’ submissions a liberal construction,

see Haines v. Kerner, 404 U.S. 519, 520-521 (1972), pro se plaintiffs are not exempt

from compliance with procedural rules, see Rivera v. Riley, 209 F.3d 24, 28 n.2 (1st

Cir. 2000). “Even a pro se complainant is required to describe the essential nature

of the claim and to identify the core facts on which it rests.” Lattimore v. Polaroid

Corp., 99 F.3d 456, 464 (1st Cir. 1996). However, courts normally invoke the

dismissal sanction to remedy violations of Rule 8(a) only where “the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised,” such that it would be “unreasonable to expect defendants to

frame a response to it.” Sayied v. White, 89 Fed. App’x 284, 2004 WL 489060, at *1

(1st Cir. 2004) (internal quotation marks omitted) (quoting Salahuddin v. Cuomo,

861 F.2d 40, 42 (2nd Cir. 1988)).

      Although Briand’s amended complaint lacks a plain statement describing the

nature of his claims, at least some operative facts are readily discernable from

Briand’s pleading. That factual context permits defendants to make reasonable

inferences regarding the claims Briand most likely intends to bring (as defendants’

cogent motion establishes). Specifically, defendants glean from Briand’s pleading

that he likely intends to bring an equal protection claim and a due process claim.

The court agrees with defendants’ construction of Briand’s amended complaint as



                                           7
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 8 of 14




alleging: (1) that defendants “singled out the plaintiff” for selective enforcement of

the Town’s ordinances and regulations, doc. no. 16 at 5, 7, suggesting that he

intends to state an equal protection claim; and (2) that defendants attempted to

subject him to “excessive fines without due process,” id. at 6, 7, suggesting that he

intends to state a procedural due process claim.

      Because the nature of Briand’s claims may be inferred from his pleading with

sufficient certainty to permit defendants to offer a reasoned response, the court

declines to dismiss Briand’s amended complaint under Rule 8(a).



II.   Failure to State a Claim

      As noted, the court construes Briand’s complaint as stating an equal

protection claim and a procedural due process claim. However, for the reasons

explained below, Briand’s allegations are insufficient to support either claim.



      A.     Equal Protection

      Briand alleges that defendants “maliciously and negligently singled out the

plaintiff” for selective enforcement of the Town’s zoning ordinances and public

health regulations, by requiring him to remove structures from his land in the

Floodplain Conservation Overlay District while not requiring other landowners to

remove similar structures from their neighboring land. Doc. no. 16 at 5. He does

not allege that defendants did so because he is a member of any of the classes




                                           8
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 9 of 14




traditionally protected by the Equal Protection Clause of the Fourteenth

Amendment, but rather that they did so in order “to seek their own desires.” Id.

      The Equal Protection Clause is usually deployed in cases involving
      state or local curtailment of personal constitutional rights (e.g., against
      racial discrimination) and ordinarily against generic distinctions made
      in statutes or regulations. But economic interests can also be
      protected, although more latitude is allowed to the government; and
      individual inequalities, as opposed to ones imposed generically, are
      potentially—although not easily—reached by so-called “class of one”
      discrimination claims.

Rectrix Aerodrome Ctrs., Inc. v. Barnstable Mun. Airport Comm’n, 610 F.3d 8, 15

(1st Cir. 2010) (citations omitted). However, the decisions of the First Circuit cast

considerable doubt on the viability of “class of one” equal protection claims in the

context of land-use disputes between property owners and local government

agencies. See PFZ Properties, Inc. v. Rodriguez, 928 F.2d 28, 32-33 (1st Cir. 1991);

Nestor Colon Medina & Sucesores, Inc. v. Custodio, 964 F.2d 32, 43-45 (1st Cir.

1992). In PFZ Properties, the First Circuit affirmed, in the land-use dispute

context, “that an equal protection claim ‘may be presented in situations involving

gross abuse of power, invidious discrimination or fundamentally unfair

procedures.’” PFZ Properties, 928 F.2d at 32 (quoting Creative Env'ts, Inc. v.

Estabrook, 680 F.2d 822, 832 n.9 (1st Cir. 1982)). However, absent either

discrimination on the basis of “an invidious classification such as race or sex” or

“egregious procedural irregularities or abuse of power,” the court found that a

dispute over an agency’s land-use decisions could not “conceivably ris[e] to the level

of a federal equal protection violation.” Id. The court held that, to state an equal

protection claim, a plaintiff must offer “allegations reflective of more fundamental

                                           9
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 10 of 14




discrimination.” Id. at 33; see also SFW Arecibo, Ltd. v. Rodriguez, 415 F.3d 135,

142 (1st Cir. 2005) (explaining that “a land use dispute may give rise to an equal

protection claim in extreme circumstances,” as where the plaintiff alleges “facts that

suggest invidious discrimination based on a prohibited category” or “an egregious

procedural irregularity or abuse of power”). No such allegations are present here.

Here, Briand alleges only that defendants took action to enforce a zoning ordinance

enacted to prevent the installation of permanent structures in a floodplain.

       Moreover, assuming for the sake of argument that the First Circuit would

recognize a “class of one” equal protection claim in the context of a land-use dispute,

Briand has not adequately alleged that he was treated differently from others

similarly situated. “A claim for a class of one equal protection violation is

cognizable when—and only when—a plaintiff alleges that []he has been

intentionally treated differently from others similarly situated and that there is no

rational basis for the difference in treatment.” SBT Holdings, LLC v. Town of

Westminster, 547 F.3d 28, 34 (1st Cir. 2008) (quoting Cordi-Allen v. Conlon, 494

F.3d 245, 250 (1st Cir. 2007)) (internal quotation marks omitted). “[T]he burden [is]

on the plaintiff in [a] class-of-one case[ ] to show . . . identity of entities and

circumstances to a high degree.” Rectrix, 610 F.3d at 16. Thus, “[t]o carry the

burden of proving substantial similarity, ‘plaintiffs must show an extremely high

degree of similarity between themselves and the persons to whom they compare

themselves.’” Cordi-Allen, 494 F.3d at 251 (quoting Clubside, Inc. v. Valentin, 468

F.3d 144, 159 (1st Cir. 2006)). Here, Briand has failed to allege identity of



                                             10
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 11 of 14




circumstances with his “neighbors” who have been permitted to maintain

membrane tents or other structures on their land. That is, he alleges no facts

suggesting that his neighbors’ land has not been “grandfathered” or otherwise

approved by town officials for uses that would permit the installation of permanent

structures, or that his neighbors do not benefit from zoning variances granted by

the town’s Zoning Board of Adjustment (as is expressly permitted under the Town’s

Floodplain Conservation Overlay District ordinance, see Conway Mun. C. § 190-

26(D)). Absent any such allegations, Briand has not met his burden to allege the

requisite high degree of similarity with his comparators.



      B.     Procedural Due Process

      Briand alleges that defendants threatened to impose “excessive fines without

due process” in the event he refused to remove the car lift and membrane tent from

his land in the Floodplain Conservation Overlay District. Doc. no. 16 at 6, 7. “To

establish a procedural due process violation, the plaintiff ‘must identify a protected

liberty or property interest and allege that the defendants, acting under color of

state law, deprived him of that interest without constitutionally adequate process.’”

Gonzalez-Droz v. Gonzalez-Colon, 660 F.3d 1, 13 (1st Cir. 2011) (quoting Aponte-

Torres v. Univ. of P.R., 445 F.3d 50, 56 (1st Cir. 2006)) (internal modifications

omitted).

      Briand has not adequately alleged the requisite protected interest. Although

it may reasonably be inferred from Briand’s allegations that he had an ownership



                                          11
           Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 12 of 14




interest in the car lift and membrane tent,3 he identifies no authority suggesting

that he could have had any form of protected interest in keeping his car lift or his

membrane tent within the Floodplain Conservation Overlay District, and the court

is aware of none. Indeed, in light of the Town’s zoning ordinance prohibiting

placement of permanent structures in the District, it appears highly unlikely that

Briand could have had any such protected interest. Absent any factual allegation

suggesting that Briand had a protected interest in maintaining the car lift or

membrane tent on his Transvale Acres property, he cannot state a procedural due

process claim premised on defendants’ conduct in requiring him to move them. The

court therefore need not consider whether Briand has adequately alleged the

absence of constitutionally adequate due process.



III.   Briand’s Claims Against Pandora and Holmes in Their Official Capacities

       It is well settled that a suit against a municipal officer in his official capacity

is a suit against the municipality itself. See, e.g., Kentucky v. Graham, 473 U.S.

159, 166 (1985); Surprenant v. Rivas, 424 F.3d 5, 19 (1st Cir. 2005). Where a

plaintiff sues municipal officers and the officers’ municipality in the same action,

the claims against the municipal officers in their official capacities are redundant

and may properly be dismissed. See Decotiis v. Whittemore, 635 F.3d 22, 26, 38 (1st




       3 Although Briand plainly has a protected interest in his ownership of the car
lift and the membrane tent, he does not allege that defendants deprived him of the
right to own them; he alleges only that defendants required him to remove them
from the Floodplain Conservation Overlay District.
                                            12
        Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 13 of 14




Cir. 2011). Accordingly, because they are duplicative of his claims against the

Town, Briand’s claims against Pandora and Holmes in their official capacities are

subject to dismissal with prejudice. See id.



IV.   Holmes’s Supervisory Liability

      Briand’s claims against Holmes are expressly predicated on a theory of

supervisory liability. See doc. no. 16 at 6, 7 (alleging Holmes’s liability for

Pandora’s conduct as Pandora’s “superior”). However, it is well settled that

supervisory liability under Section 1983 cannot be predicated solely on the basis of

the supervisor’s position of authority over another defendant. See Penate v.

Hanchett, 944 F.3d 358, 367 (1st Cir. 2019). The courts of the First Circuit

recognize only two ways in which a supervisory defendant may be liable under

Section 1983. First, such a defendant may be liable under Section 1983 where the

defendant’s own actions or omissions caused a deprivation of the plaintiff’s

constitutional rights. See id. Second, a supervisory defendant may be liable if there

is such a strong affirmative connection between the supervisor’s conduct and the

subordinate’s conduct that, although the subordinate’s conduct was the immediate

cause of the deprivation, the supervisor’s conduct nevertheless “led inexorably to

the constitutional violation.” Id. (quoting Feliciano-Hernández v. Pereira-Castillo,

663 F.3d 527, 533 (1st Cir. 2011). Here, Briand alleges neither that Holmes directly

participated in the deprivation of Briand’s rights nor that Holmes’s actions or




                                           13
         Case 1:19-cv-00877-LM Document 21 Filed 01/28/21 Page 14 of 14




omissions made Pandora’s complained-of conduct inevitable. For these reasons,

Briand fails to state a claim against Holmes in his individual capacity.



                                    CONCLUSION

        For the reasons set forth above, defendants’ motion to dismiss (doc. no. 17) is

granted. Because the deficiencies the court has identified in Briand’s claims

against Pandora and Holmes in their official capacities cannot be cured by

amendment, those claims are dismissed with prejudice. In the event Briand

believes he can cure the deficiencies the court has identified, he is directed to file a

second amended complaint by not later than March 15, 2021. Such second amended

complaint shall state his claims in a manner compliant with Federal Rule of Civil

Procedure 8(a) and consistent with the discussion above. In the event Briand does

not file a second amended complaint by March 15, 2021, the court will dismiss the

case.



        SO ORDERED.




                                         __________________________
                                         Landya McCafferty
                                         United States District Judge

January 28, 2021

cc: Counsel of Record




                                           14
